Citation Nr: 0309781	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  99-14 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
residuals of shell fragment wounds to the legs and forearms.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy, on either a direct basis or as secondary to 
service-connected residuals of shell fragment wounds to the 
legs and forearms.

3.  Entitlement to a compensable disability rating for 
service-connected residuals of shell fragment wounds to the 
legs and forearms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from June 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which, in pertinent part, denied the 
above claims. 

In January 2001, this case was remanded for additional 
development.  The case was returned to the Board in April 
2003.

During his November 2002 VA examination, the veteran claimed 
that he injured his back during service.  The only issue 
properly developed for appellate review by the Board is a 
claim for secondary service connection for a low back 
condition.  A claim for direct service connection is a 
separate issue governed by different regulations.  The Board 
notes that a claim for direct service connection has 
previously been denied in a final rating decision.  To the 
extent the veteran's statements can be interpreted as 
requesting that the direct service connection claim be 
reopened, this issue is referred to the RO for appropriate 
action.


REMAND

Veterans Claims Assistance Act of 2000

Review of the claims file does not reflect that the veteran 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), which was signed into law 
on November 9, 2000.  The VCAA includes an enhanced duty on 
the part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case since the claim to reopen was 
filed prior to August 2001, the implementing regulations are 
also effective November 9, 2000.  In this case, therefore, 
the VCAA and its implementing regulations are applicable.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claims.  The 
supplemental statement of the case (SSOC) issued in January 
2003 provided citation to the incorrect version of 38 C.F.R. 
§ 3.159, rather than the current regulation implementing the 
VCAA, despite the fact this regulation had been in effect for 
well over a year at that time.  At no time did the RO send a 
letter to the veteran telling him what was needed to 
substantiate these claims and whose responsibility it would 
be to obtain such evidence.  The Board cannot correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  

As a result of the change in the law brought about by the 
VCAA and the lack of any evidence in the record of any 
notification of that change to the veteran, the Board is 
constrained to remand this case for compliance with the 
notice and duty to assist provisions contained in this law.  
In addition, because the RO has not yet considered whether 
any additional development is required under the VCAA, the 
Board further finds that it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Regulatory amendment

The veteran's service-connected residuals of shell fragment 
wounds to the legs and forearms are evaluated under 
Diagnostic Code 7805 for the scars resulting from these 
injuries.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2002), including, effective August 30, 
2002, the rating criteria for evaluating skin disorders, such 
as scars.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  In a recent 
opinion, however, VA's Office of General Counsel determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Because the above-cited regulation changed during the 
pendency of this appeal, and the veteran has not been 
notified of the changes in the regulation and has not been 
afforded any opportunity to present relevant argument, due 
process concerns also require remanding this claim.

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter by the 
RO, must comply with the holdings of 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

In particular, this notice should advise 
the veteran of the need to inform the RO 
of where he has received VA and/or 
private treatment for these conditions 
since 1999.  The RO should then obtain 
any referenced records.

2.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claims on 
appeal.  After obtaining any evidence 
identified by the veteran or allowing him 
an appropriate response period, the RO 
should then readjudicate the claims.  
Further, the readjudication of the shell 
fragment wound claim must be in accord 
with the revised Diagnostic Code 7805, as 
amended effective August 30, 2002.

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The SSOC 
should provide the veteran citation to 
38 C.F.R. § 3.159 (2002) and the current 
version of Diagnostic Code 7805.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




